MEMORANDUM**
California state prisoner Larry Turner appeals the district court’s dismissal of his 28 U.S.C. § 2254 habeas petition, which challenges his convictions for second-degree robbery and evading a police officer. Because Turner’s notice of appeal was not timely filed, we lack jurisdiction over this appeal. See Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 264, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978) (stating that the time period for filing a notice of appeal is mandatory and jurisdictional).1
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. As Respondent concedes, it appears that the district court’s dismissal of the petition may have been improper under our decisions in Ford v. Hubbard, 330 F.3d 1086, 1102 (9th Cir.2003), and Kelly v. Small, 315 F.3d 1063, 1070 (9th Cir.2003). Although we dismiss this appeal, we express no opinion regarding whether if Turner were to file a new petition, that petition would be timely under those cases.